Title: From David, C. DeForest to James Madison, 30 October 1816
From: DeForest, David, C.
To: Madison, James,Monroe, James



Sir.
Buenos Ayres Octr: 30th. 1816.

Although I am very sensible that any request of mine will have but little weight with the President I think it my duty to request you to inform him that I am in possession of property to a large amount belonging to Citizens of the U. States & that, as it is impossible to realize its value at the present moment, I fear it will be difficult to remit it in safety without some naval force to protect it out of the River, the state of which, as well as of this Country in general your accredited agent Mr. Halsey will no doubt have informed you.
In a political point of view, as well as for the security of our commerce, I think the expence of Two Sloops of War on this station would be amply repaid by the advantages to be derived from it.  Our Frigates draw too much Water for this River, as no Vessel coming past Banco Chico ought to draw over 18 or at most 19 feet.  I have every day less confidence in the Patriotism of this People; & consequently less confidence in the security of my Person & property while here.  I remain Sir very respectfully Your most obt. hbl. Sert

David C. DeForest


The within memorandum, and Appeal is submitted, with the most profound; & grateful respect!

